Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of this
25th day of July, 2005 (the “Effective Date”), by and between Cybex
International, Inc, a Mass. Corporation (“Seller”) and Doug Hughes Properties,
LLC, a Minnesota limited liability company (“Buyer”).

 

In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:

 

1. Purchase of Property. Seller shall sell, convey and assign to Buyer and Buyer
shall purchase from Seller, subject to the terms and conditions hereof, the
following property (collectively, the “Property”):

 

  a. Real Property. The real estate commonly known as “Cybex Building” located
at 151 24th Avenue SW, Owatonna, Minnesota, on land legally described in the
attached Exhibit A (the “Land”), together with the building and improvements
constructed or located thereon, and any and all easements and rights of every
kind and nature benefiting or appurtenant to the Land (the Land and Buildings
shall be collectively referred to as the “Real Property”).

 

  b. Personal Property. The personal property relating solely to and utilized in
connection with the Property as set forth on Exhibit B.

 

  c. Warranties. The warranties that apply to the Real Property, to the extent
assignable.

 

2. Purchase Price and Manner of Payment. Buyer shall pay Seller Three Million
Six Hundred Thousand and 00/100 Dollars ($3,600,000.00) (the “Purchase Price”)
for the Property, payable by Buyer as follows:

 

  a. Five Hundred and 00/100 Dollars ($500.00) (the “Earnest Money”) deposited
with Title Protection, Inc. (the “Title Company”) the Title Company agrees to
hold, the Earnest Money according to the terms and conditions of this Agreement.

 

  b. The balance of the Purchase Price by federal wire transfer (subject to
prorations, allocations and adjustments specified in Section 9c.) to be received
in the trust account of the Title Company on or before “Closing Date” (as
hereinafter defined).

 

3. Contingencies. Buyer’s obligation to perform under this Agreement is
contingent upon satisfaction of each of the following contingencies on or before
the end date specified as the Contingency Period (as hereinafter defined):

 

  a.

Inspection. Buyer determines, in its sole discretion prior to the expiration of
the Contingency Period, that Buyer is satisfied with the results of and matters
disclosed by Buyer’s review of (i) the Seller’s documents and records relating
to

 

1



--------------------------------------------------------------------------------

 

the Real Property and (ii) its inspections of the Real Property including
building inspections, and environmental reviews and all other tests and studies
that Buyer, in its discretion, elects to perform.

 

Seller grants Buyer, and Buyer’s agents, the right to enter the Real Property
during the Contingency Period for the purposes of inspecting the Real Property.
Prior to any entry by Buyer on the Property, Buyer shall give Seller twenty-four
(24) hours notice of the date and time of the entry and of the specific
inspections to be undertaken. Seller shall have the right to accompany Buyer and
each of its representatives during any entry. Prior to any entry, Buyer or its
agents or representatives shall each provide Seller with reasonable evidence of
adequate liability insurance protecting Seller from the acts of Buyer or its
agents on the Property. Buyer’s rights of access hereunder are expressly
conditioned upon, Buyer, by its entry onto the Property acknowledging and
agreeing that: (A) Buyer shall keep the Property free of any liens or
third-party claims resulting therefrom; (B) Buyer shall indemnify Seller against
any liability or expense for injuries to or death of persons arising therefrom;
(C) if Closing does not occur for any reason (other than a default by Seller in
performing its obligations hereunder) Buyer shall restore as nearly as
practicable to its condition immediately before such exercise, including,
without limitation, filling in any excavations, holes, borings or test pits
created during the assessment and following then current regulations and
management practice to properly plug and abandon any wells and borings;
(D) Buyer shall provide Seller with copies of data or reports developed by
Buyer, or its agents or consultants during Buyer’s assessment and Buyer shall be
solely responsible for making any notifications, paying any fees and obtaining
any permits, licenses or authorizations required under any Federal or state law,
regulation or ordinance for activity undertaken pursuant to this agreement;
(E) Buyer shall maintain all information, reports, assessments and other data
received or developed with respect to the Property in strict confidence and
shall not release or reveal same to any third party without Seller’s prior to
written consent, unless such release is required by law; and (F) Buyer agrees to
defend, indemnify and hold Seller harmless from and against all claims, costs,
damages, expenses or liabilities, including reasonable counsel fees, arising out
of or in connection with any entry by Buyer or agents pursuant to this Section.

 

  b. Financing. Buyer shall have obtained a written commitment for financing its
acquisition of the Property prior to the expiration of the Contingency Period
containing terms and conditions acceptable to Buyer in its sole discretion.

 

  c. Lease Agreement. Buyer and Seller shall, subject to closing, execute a
Lease Agreement substantially in the form attached as Exhibit C hereto during
the Contingency Period. If Buyer and Seller are unable to reach agreement as to
the Lease Agreement prior to the end of the Contingency Period, either party may
terminate this Agreement upon prior written notice to the other and neither
party shall have any further liability to the other.

 

  d.

Seller’s Contingency. Prior to Closing, Seller shall have obtained any and all
releases of the Property from any and all creditors, mortgagees, lien holders,
and

 

2



--------------------------------------------------------------------------------

 

lenders, including but not limited to GMAC Commercial Finance, LLC, its
successors or assigns, on terms and conditions satisfactory to Seller in
Seller’s sole discretion. Seller reserves the exclusive right to terminate this
Agreement if such releases cannot be obtained prior to Closing.

 

The “Contingency Period” shall be a period commencing on the Effective Date and
ending on the Closing Date (as hereinafter defined) (the “Contingency Date”). If
any such contingency item has not been satisfied on or before the Contingency
Date, as the case may be, then Buyer may terminate this Agreement, at Buyer’s
option, by delivering written notice (“Termination Notice”) to Seller and the
Title Company, before 1:00 p.m. on or before the Contingency Date. Upon such
termination, the Title Company shall pay the Earnest Money to Buyer, and
thereupon neither party will have any further rights or obligations regarding
this Agreement. If Buyer does not deliver a Termination Notice in accordance
with the requirements outlined above by the Contingency Date, Buyer shall be
deemed to have waived its right under this Section 3 to terminate this Agreement
due to or with respect to any contingency and the Earnest Money shall become
non-refundable to Buyer.

 

4. Evidence of Title and Title Examination. Buyer and Seller acknowledge that
title to the Real Property will be transferred to Buyer at Closing. Title given
will be marketable and insurable at regular rates by any reputable title
insurance company selected by Buyer which is authorized to transact business in
the State of Minnesota and subject to existing restrictions and easements of
record or visible on the ground, ordinances, easements of roads, privileges and
rights of public services and utility companies, if any, and all other
exceptions listed on Exhibit D as “Permitted Exceptions”. If title to the Real
Property is not, at Closing, insurable as herein set forth, Buyer shall notify
Seller and Seller, at its option but is under no obligation to cure such defect,
shall have an additional thirty (30) days to cure such defect. If Seller is
unable or unwilling to cure such defect within such additional period, Buyer may
elect, as its sole right and remedy, either (i) to take such title as Seller can
convey, with abatement of the Purchase Price only to the extent of monetary
liens of a fixed amount, or (ii) to receive on written demand the return of the
Escrow and upon such repayment, this Agreement shall be and become null and
void, neither party shall have any further rights or obligations hereunder, and
all executed counterparts of this Agreement shall be returned to Seller for
cancellation.

 

5. AS-IS, WHERE IS. Buyer acknowledges for Buyer and its successors that Buyer
has been given a reasonable opportunity to inspect the Property, either
independently or through agents of Buyer’s choosing, and that, except for the
representations specifically set forth below in Section 6, the sale of the
Property as provided for herein is made on an “as is”, “where is” condition.

 

BUYER FURTHER ACKNOWLEDGES AND AGREES THAT NEITHER SELLER NOR ANY AGENT OR
REPRESENTATIVES OF SELLER HAVE MADE, AND SELLER IS NOT LIABLE OR RESPONSIBLE FOR
OR BOUND IN ANY MANNER BY ANY EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES,
COVENANTS, AGREEMENTS, OBLIGATIONS, GUARANTEES, STATEMENTS, INFORMATION OR
INDUCEMENTS PERTAINING TO THE CONDITION OF THE PROPERTY (AS HEREINAFTER DEFINED)
OR ANY PART THEREOF. BUYER ACKNOWLEDGES, AGREES, REPRESENTS AND WARRANTS THAT IT
HAS HAD, AND/OR SHALL HAVE HAD, THE OPPORTUNITY AND HAS IN FACT, AND/OR SHALL
HAVE IN FACT, INSPECTED THE PROPERTY

 

3



--------------------------------------------------------------------------------

AND ALL MATTERS RESPECTING THE PROPERTY AND IS AND/OR SHALL BE FULLY COGNIZANT
OF THE CONDITION OF THE PROPERTY AND THAT IT HAS HAD, AND/OR SHALL HAVE HAD,
ACCESS TO INFORMATION AND DATA RELATING TO ALL OF SAME AS BUYER HAS CONSIDERED
NECESSARY, PRUDENT, APPROPRIATE OR DESIRABLE FOR THE PURPOSES OF THIS
TRANSACTION AND THAT BUYER AND ITS AGENTS AND REPRESENTATIVES HAVE, AND/OR SHALL
HAVE HAD, INDEPENDENTLY INSPECTED, EXAMINED, ANALYZED AND APPRAISED ALL OF SAME.
BUYER ACKNOWLEDGES THAT BUYER IS AND/OR WILL BE FULLY FAMILIAR WITH THE PROPERTY
AND BUYER AGREES TO ACCEPT THE PROPERTY “AS IS”, WITH ALL FAULTS, IN ITS CURRENT
CONDITION, SUBJECT TO REASONABLE WEAR AND TEAR. BUYER SHALL BE RESPONSIBLE AT
ITS SOLE COST AND EXPENSE TO OBTAIN AND SATISFY ALL REQUIRED GOVERNMENTAL OR
REGULATORY INSPECTION, CERTIFICATE OR OTHER SUCH TRANSFER REQUIREMENTS PRIOR TO
CLOSING. AS USED HEREIN, “CONDITION OF THE PROPERTY” SHALL MEAN THE TITLE AND
PHYSICAL CONDITION THEREOF, INCLUDING ALL ENVIRONMENTAL MATTERS, THE QUANTITY,
CHARACTER, FITNESS AND QUALITY THEREOF, MERCHANTABILITY, FITNESS FOR PARTICULAR
PURPOSE, THE INCOME, EXPENSES OR OPERATION THEREOF, THE VALUE AND PROFITABILITY
THEREOF, THE USES WHICH CAN BE MADE THEREOF, TITLE TO THE PROPERTY (SUBJECT,
HOWEVER TO SECTION 4), THE STRUCTURAL AND MECHANICAL CONDITION OF THE PROPERTY,
THE BUILDINGS, STRUCTURES AND IMPROVEMENTS SITUATE THEREON, THE PLUMBING,
HEATING, ELECTRIC AND VENTILATING SYSTEMS (IF ANY) SERVING THE PROPERTY AND ANY
OTHER MATTER OR THING WHATSOEVER WITH RESPECT THERETO. IN ADDITION TO, AND
WITHOUT LIMITING THE FOREGOING, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THE
PROPERTY IS CONVEYED IN ITS “AS IS” AND “WHERE AS” CONDITION WITH RESPECT TO
ENVIRONMENTAL MATTERS, AND BUYER HEREBY ASSUMES THE RISK THAT ADVERSE PAST,
PRESENT OR FUTURE CONDITIONS MAY NOT BE REVEALED IN ITS INSPECTION OR
INVESTIGATION.

 

6. Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as follows:

 

  a. Organization and Standing. Seller is a Corporation duly organized and in
good standing under the laws of the State of New York. Seller has the authority
to perform this agreement.

 

  b. No Conflict or Breach. The execution and delivery of this Agreement and the
Seller’s Closing Documents will not result in a breach or violation of the
terms, or provisions of the articles of organization or other governing
documents of the Seller, or any agreement, mortgage or note to which Seller is a
party and subject to the terms of Section 3(d) herein.

 

  c. Proceedings. Seller is not a party to, and, to Seller’s knowledge, is not
currently threatened with, any legal action before any court relating to the
Real Property.

 

  d.

Environmental Laws. Seller, to its knowledge, warrants and represents that it
has not generated, treated, stored, released or disposed of toxic or hazardous

 

4



--------------------------------------------------------------------------------

 

substances or waste as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), 42 U.S.C. §9601-9657, as
amended) (“Hazardous Waste”) on, in, under or adjacent to the Property,
including without limitation, the surface and subsurface waters of the Property
in violation of law

 

  e. Rights of Others to Purchase the Property. Seller has not entered into any
contracts, other than this Agreement, for the sale of any of the Property.

 

  f. Wells and Storage Tanks. Seller represents that, to its knowledge, there
are no (a) wells on the Real Property; (b) individual sewage treatment systems
located under the Real Property; or (c) above-ground or underground storage
tanks located under, in or about the Real Property, nor have any been located
under, in or about the Real Property which have been removed or filled by Seller
or others. Seller shall provide at Closing a wells certificate certifying the
same.

 

7. Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:

 

 

  a. Organization and Standing. Buyer is a company duly organized and in good
standing under the laws of the State of Minnesota. Buyer has the authority to
perform this agreement

 

  b. No Conflict or Breach. The execution, delivery of this Agreement and
performance by Buyer under the Buyer’s Closing Documents does not conflict with
or result in a violation of Buyer’s articles of incorporation, bylaws or other
governing documents of Buyer or any agreements to which Buyer is a party.

 

8. Damage, Destruction & Structural Failures. If, prior to the Closing Date, all
or any part of the Real Property is substantially damaged, Seller shall
immediately give notice to Buyer of such fact and Buyer may, at its option,
prior to the Closing Date, terminate this Agreement by delivering written notice
to the Seller, in which event neither party will have any further obligations
under this Agreement and the Title Company shall pay the Earnest Money to Buyer.

 

9. Closing and Possession. The Closing for this transaction is contemplated
under this Agreement (“Closing”) to be held August 1, 2005 at 10 a.m. (“Closing
Date”) in the offices of the Title Company (Title Protection, Inc.), or at such
other time and place as may be mutually agreed upon by Buyer and Seller. Time is
of the essence.

 

  a. Seller’s Closing Obligations. On the Closing Date, Seller shall execute
and/or deliver to Buyer the following (collectively “Seller’s Closing
Documents”):

 

  1. Deed. A warranty deed conveying the Real Property to Buyer, free and clear
of all encumbrances other than the Permitted Exceptions, in a form substantially
similar to the form attached hereto as Exhibit E.

 

5



--------------------------------------------------------------------------------

  2. Assignment of Personal Property. The Assignment and Assumption of
Intangible, Personal Property and other Property Rights in a form substantially
similar to the form attached hereto as Exhibit F.

 

  3. Other Documents. All other documents necessary to transfer the Property to
Buyer free and clear of all encumbrances except the Permitted Exceptions as well
as all documents, certifications and other information that may reasonably be
required by the Title Company or which may be customary under local law in order
to close the transactions as contemplated by this Agreement, including but not
limited to a Certificate of Real Estate Value and a Wells Certificate.

 

  b. Buyer’s Closing Obligations. On the Closing Date, Buyer will execute and/or
deliver to Seller the following (collectively “Buyer’s Closing Documents”):

 

  1. Purchase Price. The balance of the Purchase Price by Federal wire transfer
to Seller’s designated account which information will be provided before
Closing.

 

  2. Other Documents. Such Affidavits of Buyer or other documents as may be
reasonably required by Seller or Title Company.

 

  c. Prorations, Allocations and Adjustments. Costs relating to this Agreement
shall be allocated between Buyer and Seller as follows:

 

  1. Title Insurance, Survey and Closing Fee. Buyer shall pay all premiums for
its Owner’s Title Policy, any lender’s policy and any endorsements. The parties
shall share equally the fees charged by the Title Company and any reasonable and
customary closing fee imposed by the Title Company.

 

  2. Real Estate Taxes and Special Assessments. Tenants are to be responsible
for real estate taxes under the terms of the Lease to be negotiated between
Buyer and Seller discussed under Section 3c herein. Seller shall pay all
applicable special assessments levied and/or pending as of the Closing Date.

 

  3. Recording Costs. Seller will pay the deed tax and Buyer shall pay the cost
of recording all documents necessary to place record title in the condition
warranted and represented by Seller in this Agreement.

 

  4. Attorneys’ Fees. Each of the parties will pay its own attorney’s fees.

 

10. Binding Effect. This Agreement binds and benefits the parties and their
successors and assigns. Time is of the essence.

 

11. Controlling Law. This Agreement has been made under the laws of the State of
Minnesota, and such laws will control its interpretation.

 

6



--------------------------------------------------------------------------------

12. Full Agreement. Buyer and Seller acknowledge that this Agreement represents
the full and complete agreement of the parties relating to the purchase and sale
of the Property. Buyer and Seller may modify this Agreement in writing only.

 

13. FIRPTA. Seller is not a “foreign person,” “foreign partnership,” “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Internal Revenue Code.

 

14. Counterparts. This Agreement and any amendments to this Agreement may be
executed in counterparts, each of which shall be fully effective and all of
which together shall constitute one and the same instrument. Each party agrees
that the other party may rely upon facsimile signatures of the parties to this
Agreement.

 

15. 1031 Exchange. Buyer and Seller agree that, at the election of either party,
this transaction shall be structured as an exchange of like-kind properties
under Section 1031 of the Internal Revenue Code of 1986, as amended, and the
regulations and proposed regulations there under. Such election must be made at
least three (3) business days prior to the Closing Date. Buyer and Seller shall
cooperate to facilitate such 1031 exchange, including executing any and all
documents necessary to complete the exchange, provided that the 1031 exchange
does not (i) extend any dates of performance hereunder, (ii) force Buyer or
Seller to incur any additional material liability, obligation or expense or
(iii) require Buyer or Seller to take title to any property (other than the
Property) in connection with the 1031 exchange. The party making the election
shall in all events be responsible for all costs and expenses related to the
1031 exchange.

 

16. Brokerage. Buyer warrants and represents to Seller that Buyer has not dealt
with any broker, agent or other party who might be deemed to be entitled to a
commission or finder’s fee in connection with the transactions contemplated
under this Agreement. Buyer will indemnify, defend and hold harmless Seller from
and against any claim for a commission or finder’s fee made by any other party
by, through or under Buyer, and Seller will indemnify, defend and hold harmless
Buyer from and against any claim for a commission or finder’s fee made by any
party by, through or under Seller. This Section shall survive the Closing or
other termination of this Agreement.

 

17. Notices. All notices or other communications required under this Agreement
shall be in writing and shall be deemed given (i) when delivery by a nationally
recognized overnight courier service is received or refused; or (ii) three
(3) days after mailing with adequate postage by certified mail, return receipt
requested; to the other party at the address set forth hereafter or to such
other address as the party to be notified shall have designated to the other
party by a notice given in accordance with the provisions of this Section.

 

If to Seller:

 

Cybex International, Inc.

   

151 24th Avenue SW

   

Owatonna, MN 55060

   

Attn : Ed Kurzontkowski

With copies to:

 

Cybex, CFO

   

Arthur W. Hicks

   

56 Haddon Avenue

   

Haddonfield, NJ 08033

 

7



--------------------------------------------------------------------------------

   

James H. Carll, Esq.

   

Archer & Greiner, P.C.

   

Once Centennial Square

   

Haddonfield, NJ 08033

   

Telephone: (856) 354-3031

If to Buyer:

 

Doug Hughes Properties, LLC

   

1470 Sunset Dr SW

   

Owatonna, MN 55060

   

Attn: Douglas W. Hughes

   

Telephone: (507)213-0414

   

Email: Space4u@charter.net

   

Chris Rotthoff

   

952-210-8812

   

Email:crotthoff@charter.net

With a copy to:

 

Dow, Einhaus & Mattison

   

202 N Cedar St

   

Owatonna, MN 55060

   

Attn: Eric Mattison

   

Telephone: (507) 451-3580

   

Fax: (507) 451-3535

   

mattison@owatonnalawyers.com

Title Company:

 

Title Protection, Inc.

   

660 W. Bridge Street #100

   

Owatonna, MN 55060

   

Attn: Tim Lloyd

   

Telephone: 507-455-3388

   

Fax: 507-455-0616

 

SELLER:

  

BUYER:

Cybex International, Inc.

  

Doug Hughes Properties, LLC

a Mass. Corporation

  

a Minnesota Limited Liability Company

By:

 

/s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

  

By:

 

/s/ Douglas W. Hughes

--------------------------------------------------------------------------------

Its:

 

Chief Financial Officer

  

Its:

 

President

Taxpayer I.D. Number: 11-1731581

  

Taxpayer I.D. Number: 16-1675337

 

8



--------------------------------------------------------------------------------

STATE OF MINNESOTA    )          )   ss. COUNTY OF                         )    

 

The foregoing instrument was acknowledged before me this      day of
                        , 2005, by                             , the
                            , respectively                             , a Mass.
Corporation, on behalf of the Company.

 

--------------------------------------------------------------------------------

  Notary Public

 

STATE OF MINNESOTA    )          )   ss. COUNTY OF                         )    

 

The foregoing instrument was acknowledged before me this      day of
                        , 2005, by                             , the
                            , respectively of Doug Hughes Properties, LLC, a
Minnesota limited liability company, on behalf of the limited liability company.

 

--------------------------------------------------------------------------------

  Notary Public

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Property or its address is commonly known as:

 

151 24th Avenue Southwest, Owatonna, MN 55060

 

Steele County, State of Minnesota

 

The Property tax identification number is:

 

17-332-0205

 

17-332-0206

 

17-332-0207

 

14.85 Acres total land with one Structure on Property

 

Legal Description:

 

OWATONNA INTERSTATE INDUSTRIAL PARK

** 17-322-020500

BLK 2 LOT 5 OWAT INTERSTATE IND PARK

 

OWATONNA INTERSTATE INDUSTRIAL PARK

** 17-322-020600BLK 2 LOT 6 OWAT INTERSTATE IND PARK

EX ALL THAT PART LOT 6 BLK 2 LYING E OF

DESC LN COM NE COR LOT 6 SW165’ BEG

 

OWATONNA INTERSTATE INDUSTRIAL PARK

** 17-322-020700

BLK 2 LOT 7 OWAT INTERSTATE IND PARK

 

***Complete legal description will be required for closing

 

10



--------------------------------------------------------------------------------

EXHIBIT B

 

PERSONAL PROPERTY

 

MEMO

 

LOGO [g30154image001.jpg]

 

To:      Christine Rothoff From:      Jeff Hollister Subject:      Facility
Equipment CC:      Ed Kurzontkowski, John Champa, Art Hicks Date:      07/27/05

 

Please find below the equipment list that you requested, any questions feel free
to call.

 

1.    Roof top air conditioning units. 2.    Internal and external make up air
units. 3.    Emergency lights. 4.    Overhead screen doors. 5.    Cuddy Energy
management system. 6.    Radiant overhead heating units. 7.    Above ceiling
heating units. 8.    Outside lighting. 9.    Both inside and outside security
cameras and custom alarm security system. 10.    Roof top exhaust and intake
units. 11.    Keri security and access system. 12.    Emergency exit signs and
lights above doors. 13.    Simplex fire system and panel. 14.    Toro lawn
sprinkler system, Rainbird. 15.    Scrap storage building 27’ x 16.5’. 16.   
Paint area – total of 60 tons of air conditioning units located on north side of
building. 17.    Flag pole. 18.    Two overhead canopies, located over front
entrances of building. 19.    All bathroom sinks and hardware. 20.    All hot
water heaters. 21.    All electrical transformers and sub panels.

 

11



--------------------------------------------------------------------------------

EXHIBIT C

 

LEASE AGREEMENT

 

Lease for Commercial Land and Building

151 24th AVENUE SW, OWATONNA, MINNESOTA

 

This Agreement, made this 21st day of July, 2005 between Doug Hughes Properties,
LLC, (the “Landlord”), and Cybex International, Inc., (the “Tenant”).

 

WITNESSETH, that the said Landlord in consideration of the Rents, Covenants and
Conditions of this Lease, hereby leases to the Tenant the following described
Premises, situated in Steele County, at 151 24th Avenue SW, Owatonna, Minnesota,
described as approximately 200,000 square feet and attached property as more
particularly described in Exhibit A attached hereto.

 

LANDLORD & ADDRESS    Doug Hughes Properties, LLC,      Douglas W. Hughes,
President      1470 Sunset Drive SW      Owatonna, MN 55050      Cell
1-507-213-0414      Fax 1-507-455-1146 TENANT & ADDRESS    Cybex International,
Inc.      151 24th Ave SW      Owatonna, MN 55060      Attn: Ed Kurzontkowski

 

1. BINDING EFFECT, MINNESOTA LAW. This Lease shall bind the parties, their
heirs, personal representatives, successors, and assigns. This Lease shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Minnesota.

 

2. EXHIBITS. The following Exhibits are attached hereto are incorporated as part
of the Lease.

 

(a) PLAN DRAWING – Exhibit A

 

3. INTENDED USE OF PREMISES. It is understood and agreed to between the parties
that the Premises during the continuance of this Lease shall be used and
occupied for a Industrial Manufacturing, all related uses, any lawful purpose
and for no other purpose(s) without the written consent of Landlord, and that
Tenant will not use the Premises for any purpose in violation of any law,
municipal ordinance or regulation.

 

4. INSURANCE - BY TENANT. The Tenant will provide the Landlord a Certificate of
Insurance. The Tenant shall obtain and maintain the following insurance
coverages, through the expiration or termination of this Lease, at the Tenants
expense:

 

(a) A policy of comprehensive public liability insurance naming the Tenant as
the insured and Landlord as the additional insured to insure against injury to
property, persons, or loss of life arising out to the ownership, use occupancy,
or maintenance of the Premises, with limits of public liability not less than
$1,000,000 per occurrence combined single limit coverage for death and /or
bodily injury including personal injury and property damage liability.

 

12



--------------------------------------------------------------------------------

(b) A policy providing “All Risk” coverage insuring Tenant’s business, leasehold
improvements, merchandise, trade fixtures, furnishings, equipment, full coverage
of loss of revenue and personal property.

 

(c) The Landlord may from time to time require that the policy limits of any or
all such insurance be increased to reflect the effects of inflation and changes
in normal commercial insurance practices.

 

5. INSURANCE - BY LANDLORD. The Landlord shall obtain before the date hereof and
shall maintain through the expiration or termination of this Lease, the
following insurance coverages:

 

(a) A policy of comprehensive public liability insurance on the Common Areas
with limits of public liability not less than $1,000,000 per occurrence combined
single limit coverage for death and /or bodily injury including personal injury
and property damage liability.

 

(b) A policy providing “All Risk” coverage excluding the Tenant’s business,
leasehold improvements, merchandise, trade fixtures, furnishings, equipment,
loss of revenue, personal property and on the Premises. The coverage shall be
for the full insurable replacement value thereof.

 

(c) All premium costs and all other costs and expenses incurred by the Landlord
in providing the insurance required of Landlord shall be considered an Operating
Expense and applied to the Tenant’s monthly triple-net operating costs with the
rent.

 

6. MUTUAL WAIVER OF SUBROGATION. Landlord and Tenant each hereby waive and
release all claims, liabilities and causes of action against the other and their
agents, servants and employees for loss or damage to, or destruction of, the
buildings and other fire, explosion or other perils included in any insurance
maintained hereunder, whether caused by the negligence of any of said persons or
otherwise. This waiver shall remain in force as the insurer of the premises
shall consent thereto without additional premium, and if additional premium is
charged, Tenant shall pay the same to keep this waiver in force.

 

7. INSURANCE – INDEMNIFICATION

 

(a) TENANT SHALL INDEMNIFY, defend and hold harmless the Landlord from and
against any and all claims arising from Tenant’s use of the Premises, or from
the conduct of Tenant’s business or from any activity, work or things done,
permitted or suffered by Tenant in or about the Premises and shall further
indemnify, defend and hold harmless Landlord from and against and all claims
arising from any negligence of the Tenant, or any of Tenant’s agents,
contractors, or employees, and from and against all cost, attorney’s fees,
expenses and liabilities incurred in the defense of any such claim or any action
of proceeding brought thereon, unless arising from Landlord’s negligence or
willful misconduct.

 

(b) LANDLORD SHALL INDEMNIFY, defend and hold harmless Tenant from and against
any and all claims arising from the conduct of Landlord’s business in or about

 

13



--------------------------------------------------------------------------------

property, and shall further indemnify, defend and hold harmless Tenant from and
against any and all claims arising from any negligence of the Landlord, or
Landlord’s agents, contractors or employees, and from and against all costs,
attorney’ fees, expenses, and liabilities, incurred in the defense of any such
claim or any action or proceeding brought thereon.

 

8. INSURANCE - DAMAGE OR DESTRUCTION. In the event the Premises are damaged by
Fire, or any other casualty insured under Landlord’s fire and extended coverage
insurance policy, to the extent that the facility is temporarily unusable, rent
will abate proportionately and Landlord shall restore. Landlord and Tenant will
cover their own relocation and reconstruction costs during the reconstruction
process. Tenant shall have the right to terminate the lease if premises are more
than 50% damaged. Upon completion of such repairs and replacements by Landlord,
Tenant shall promptly repair or replace all portions of the Premises,
build-outs, lease-hold improvements, furniture, fixtures, to the condition
existing immediately preceding such casualty. Business Interruption Insurance –
Relocation Rent shall be covered through the insurance carried by the Tenant and
the Landlord’s loss of rent will be covered by Loss of Rent Insurance.

 

9. INSURANCE – CERTIFICATE OF INSURANCE FOR SERVICES PROVIDED FOR TENANT Anyone
performing services for the Tenant at these Premises will provide a Certificate
of Insurance and any or all licenses or contractor numbers to the Landlord.
These documents may be kept on file with the Tenant for documentation to the
Landlord.

 

10. SUBORDINATION/ESTOPPEL CERTIFICATES. Tenant agrees to, and will upon demand
from Landlord, execute such instruments as may be required to subordinate the
rights and interest of tenant created by this lease to the lien of any first
mortgage at any time placed upon the leased premises and certified the lease is
unmodified. Such subordinations shall recognize this Lease and Tenant’s
Repurchase Option defined under Section 16b herein.

 

11. LEASE ACCEPTANCE. Tenant shall provide the Landlord with the Executed Lease
prior to the end of the contingency period for the purchase of the property,
provided this Lease shall not be in effect until completion of Closing on the
purchase of the property as provide for under that certain Purchase and Sale
Agreement dated July     , 2005 (the “Agreement”).

 

12. LEASE TERM BASE MONTHLY RENT AMOUNT

 

(a)   Years 1 though 5    $ 40,000 per month based on initial Annual Base Rent
of $2.40 per SF .        $480,000 per year, payable in advance, in equal monthly
installments. (b)   Extension Years 6-10    $44,167 per month based on Annual
Base Rent of $2.65 per SF .        $53,0004 per year, payable in advance, in
equal monthly installments.

 

14



--------------------------------------------------------------------------------

  (c) Plus Monthly Triple Net CAM Operating Expenses for all Initial and
Extension Lease Terms

 

11. LEASE TERM TRIPLE NET CAM EXPENSES

 

  (a) Common Area Maintenance (CAM): The Tenant will be responsible for the CAM
Expenses. The CAM Expenses will be calculated based on the Percent of rentable
square footage occupied by the Tenant in relation to the total square footage of
building times the total amount of all CAM Operating Expenses paid during each
Lease Month.

 

  (b) CAM Expenses are the operating expenses consisting of, but not limited to:
real estate taxes and all taxes and assessments related to Premises, cleaning,
utilities, outdoor lighting, waste management, outdoor and indoor window
washing, lawn mowing and landscaping maintenance, snow and ice removal, property
and liability insurance, supplies, fire protection charges, pest control and any
and all other costs applied to the property. CAM shall not include management
fees.

 

  (c) Any and all CAM Charges paid by the Landlord will be at the actual cost as
a pass-through to the Tenant with no commissions/percentages applied by the
Landlord. To simplify the monthly lease payment by making the payment equal each
month for a given lease year, the Lease payment will include an estimated
monthly CAM amount to equal the same payment each month and reconciled in the
first 60 days of the following year. To further simplify the monthly CAM
Expenses, many of the CAM related costs should be paid directly by the Tenant to
the provider except for the Property taxes. Tenant may audit Landlord’s records
relating to CAM Expenses.

 

14. LEASE TERMS

 

(a) The 5-Year Lease Term will begin in conjunction with the Closing of the
property purchase under the Agreement. The closing date will be the lease start
date.

 

(b) Tenant shall have the right to renew this lease for one (1) additional term
of five (5) years beyond the initial 5 year term. Tenant shall provide written
notice of its intent to renew ninety (90) days before the expiration of the
initial 5 year lease term. The rent during the renewal term shall be $2.65 per
rentable square feet of the Premises.

 

15. LEASE MONTHLY RENT PAYMENT. The first Monthly Base Rent Payment shall be due
on the date of closing of the Agreement. The Tenant shall, for the duration of
the Lease Terms, pay to the Landlord the Base Monthly Rent, and the “Triple Net”
CAM Expenses by the 1st of each month. The Tenant will be responsible for all
CAM Expenses. At the end of the Lease Term or Lease Termination, whichever is
sooner, the Tenant will remain obligated to pay the final “Triple Net” CAM
Expenses when they become due approximately one month later. Late payments past
the 10th of the month will be charged 5% late fee of monthly total.

 

15



--------------------------------------------------------------------------------

16. LEASE TERM EARLY OUT. It is the expectation of Landlord and Tenant for
Tenant to move into a new facility on or about 2007

 

(a) Tenant shall provide written notice to Landlord stating the commencement
date of its relocation to a new facility. Commencing with the start of the
Tenant’s move to a new facility, Tenant agrees to the payment in FULL of the
monthly base rent and CAM Expenses for a period of 90 days for the Premises.
Tenant may terminate the Lease any time after this 90 day period. Cybex will
have the first option to lease the Premises, if required. Marketing of the
Premises to new tenant(s) may be actively pursued beginning in 2005. During the
90 day transition period, Landlord may begin Code Compliance and preparation for
a new tenant.

 

(b) In the event Tenant elects not to relocate to a new facility, Tenant has the
option to purchase the property back. The Repurchase Option would be available
on August 1, 2007 at the earliest (2 years from the anticipated lease date) at
the sale of price $3,600,000 plus customary like expenses and subject to the
terms and conditions provided in the Agreement. The Repurchase Option period
will be August 1, 2007 through December 1, 2007 (120 days). Anytime during the
Repurchase Option period Tenant may exercise its option by written notice to
Landlord at which time a purchase agreement consistent with the applicable terms
and conditions of the Agreement would be entered into with the earliest possible
closing date scheduled to be no later then                         , 2007.
Tenant’s Repurchase Option shall be recorded.

 

17. LEASE REMEDIES FOR DEFAULT OF LEASE

 

(a) Upon default of the Lease and the failure of the Tenant to make good on this
Lease, the parties agree that the Landlord shall have the option to terminate
this Lease or to re-enter and take possession of the demised Premises without
terminating this Lease. If Landlord elects to re-enter and take possession
without terminating this Lease, Landlord may re-let the Premises or any part
thereof upon such terms and conditions as Landlord, deems necessary.

 

(b) All rent paid by the Tenant to the Landlord during the re-letting period
shall be applied to reimburse the Landlord for all related expenses to a
default. In the event that the Landlord re-lets all or a portion of the Tenants
space, the Tenant will remain responsible only for rents and all other costs not
covered by the re-letting.

 

(c) Landlord shall have a duty to mitigate its damages and its potential loss of
rent and other expenses by diligently pursuing a new tenant in the event of an
early termination of the Lease as a result of Tenant’s default.

 

16



--------------------------------------------------------------------------------

18. LEASE TERM EXPIRATION - SURRENDER & VACATING THE PREMISE. On the last day of
the Lease Term, or earlier Lease Termination, the Tenant shall surrender and
completely vacate the Premises. All keys and or other access methods shall be
returned to the Landlord. If Tenant remains in possession of the Premises or any
part thereof after the expiration of a term of this Lease, Tenant shall pay
monthly rent equal to the current Lease Rent and CAM Charges until the Premise
is vacated.

 

19. LEASE DIFFERENCES. If Landlord or Tenant finds it necessary to implement the
terms of or to declare rights under this Lease through litigation, the
prevailing party shall be entitled to recover reasonable costs, attorney’s fees,
and expenses incurred from the other party.

 

20. LEASE RESPONSIBILITY OF LANDLORD. The term “Landlord” as used in this Lease
shall mean the owner of the property. In the event of any title transfer or
interest, Landlord shall be released from all liability as respects Landlords
obligations thereafter to be performed, provided successor assumes this Lease
and Repurchase Option in writing. Any and all deposits held by Landlord, which
the Tenant has an interest, shall be delivered to the Grantee less any expenses
or remaining unpaid CAM Expenses owed to Landlord. The Landlord will give proof
of transfer of these deposits to the Tenant.

 

21. LEASED PROPERTY CONDEMNATION

 

(a) In the event the whole Premises is taken or condemned for a public use or
purpose by a competent authority and the Premises cannot be used for the same
purpose intended under this Lease, this Lease shall terminate upon the delivery
of possession to the condemning authority. The Tenant shall have no claim
against Landlord by reason of such taking or condemnation and Tenant shall
continue to pay rent and other CAM Expenses hereunder until possession is
delivered. Tenant retains any award for business dislocation/relocation.

 

(b) In the event only a part of the Premises is taken or condemned but the
Premises or the part remaining can still be used for the same purpose and
substantially the same use to the Tenant as immediately prior to the taking or
condemnation, this Lease shall not terminate and Landlord shall repair and
restore the Premises and rent shall be adjusted pro-rata.

 

22. LEASE PROPERTY REPAIRS AND MAINTENANCE

 

(a) LANDLORD Obligations - The Landlord may perform updates to the property so
long as it does not interfere with the Tenant’s business. The Landlord shall not
have responsibility for damage to merchandise or to Tenant’s fixtures or
build-out improvements unless the Landlord, agents or contractors acting at
Landlord’s request are negligent in performing the maintenance or repair.

 

(b) TENANT Obligations - The Tenant shall keep its build-out improvements and
trade fixtures in the Premises maintained and repaired and shall make
replacements, maintenance and updates thereof, to maintain the integrity of the
property during the term of this Lease. The Tenant shall provide scheduled
maintenance, maintain and repair all mechanical systems, electrical, heating,
ventilating, air conditioning, restroom, lighting,

 

17



--------------------------------------------------------------------------------

etc. fixtures and facilities that are a part of the Tenant’s operating function
of the Premises, and/or damaged as a result of negligence of the Tenant, agents,
employees, invitees, contractors, customers etc.. The Tenant shall replace all
failed mechanical systems, electrical, heating, ventilating, air conditioning,
restroom fixtures, lighting, etc. fixtures and facilities that are a part of the
fixed assets of the property that fail under normal circumstances. The Tenant
shall keep the exterior of the property maintained, repaired or replaced as
needed to the condition of the property at the time of closing and to any
upgrades provided by the Landlord. For remodeling and updating the Premises the
Tenant, shall request written permission from the Landlord.

 

23. LEASE REPAIRS AND MAINTENANCE - RIGHT OF ENTRY. The Landlord and its
authorized representatives shall have the right to enter the Premises at all
reasonable times upon reasonable notice for general inspection, alterations,
improvements, planned replacements, repairs or maintenance, additions, and
showing of Premises, as it pertains to the Landlord. The Landlord will give the
Tenant notice (unless for emergency purposes). Landlord and Tenant will mutually
work together to perform the necessary functions as efficiently as possible to
limit interruption to the Tenants business.

 

24. TENANT COVENANTS

 

(a) The Tenant shall conduct its business in a manner consistent with the
purpose and character of the property. The character of the property is any
business that does not create annoying sounds, music, noises, odors and
nuisances, which are audible or detectable outside of the Premises that disturb
neighbors to the property.

 

(b) To keeping the Premises clean and attractive in appearance at all times and
to keep any trash in proper containers in the interior of the Premises out of
sight until it is removed and put in the outdoor container. Tenant will be
responsible for their garbage service and all waste related to the Tenants
business.

 

(c) Not to perform activities, or perform anything, in or about the Premises
which exposes the Landlords insurance policies or increases the premiums
therefore.

 

(d) To comply with all applicable ordinances, rules, regulations, and
requirements of all federal, state, and municipal governments, which relate to
the Premises or the business Tenant conducts on or from the Premises.

 

25. TENANT UTILITIES IN PREMISE. The Tenant covenants and agrees that it shall
pay all billing and charges for heat, gas, electricity and other
Premises-Specific Utilities or Services (i.e. Cable, DSL, Telephone, Security
etc.) and any related CAM charges. If it is determined by the Landlord with
supporting data, that the Tenant, or due to the type of business, or occupant
load, is using the common utilities (i.e. water) in an un-proportionate amount
to their Tenant-Space, the proportionate calculation changes will be adjusted in
the Triple Net CAM Charges.

 

26.

TENANT ENVIRONMENTAL RESPONSIBILITES. The Tenant agrees to indemnify and hold
the Landlord harmless at all times against all liabilities of any nature,
whether accrued, absolute, contingent, known, or unknown, arising out of
environmental hazards created by the Tenant during the use and operation of the
Leased Premises by the Tenant.

 

18



--------------------------------------------------------------------------------

 

This indemnification’s shall continue after termination of this Lease with
respect to claims and liabilities arising out of Tenants use of the Premises and
Property. The Tenant shall conduct its business in accordance with guidelines
and regulations of the Minnesota Pollution Control Agency, the U.S Environmental
Protection Agency or any other agency having jurisdiction over matters of
pollution control of the environment.

 

27. TENANT SUBLETTING AND ASSIGNMENT OF PREMISES. The Tenant shall not assign
this Lease or sublet the Premises or any portion of the Premises without the
written consent of Landlord, not to be unreasonably withheld. Any Assignee or
Sub-lessee will be required to enter into an individual Lease as an amendment to
the Tenant’s Lease. The Tenant will remain under its Lease until the obligations
of the Lease have been satisfied. Neither this Lease nor any interest therein
shall be Assigned due to bankruptcy shall not be passed on to any trustee or
receivership in bankruptcy, insolvency or reorganization proceedings, any
creditors through attachments, executive or otherwise, any assignee for the
benefit of creditors, or by operation of law.

 

28. TENANT WAIVERS. Waivers of this lease shall be in writing by the Landlord
and Tenant for that specific part initialed and no other part.

 

29. TENANT ALTERATIONS. Tenant shall not require Landlord’s consent to cut or
drill into or secure any fixture, apparatus or equipment or make alterations,
improvements or physical additions (collectively, “Alterations”) of a
non-structural kind to any part of the Premises. Further, Landlord’s consent
shall not be required for (i) the installation of any office equipment or
fixtures including internal partitions which do not require disturbance of any
structural elements or systems (other than attachment thereto) within the
Premises or (ii) minor work, including decorations, which does not require
disturbance of any structural elements or systems (other than attachment
thereto) within the Premises and which costs in the aggregate less than $50,000.
Any alteration to the Premises that would require Landlord’s consent shall not
to be unreasonably withheld.

 

30. QUIET ENJOYMENT. Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord, or anyone claiming by
through or under Landlord under and subject to the terms and conditions of this
Lease.

 

31. LANDLORD LIEN WAIVER. Landlord expressly waives any applicable common law or
statutory lien and is estopped from placing any lien and security interest upon
any and all goods, wares, equipment, fixtures, furniture, improvements and other
personal property of Tenant which may hereafter be situated on the Premises, and
all proceeds therefrom in an effort to secure payment of all rentals and other
sums of money becoming due hereunder from Tenant, and to secure payment of any
damages or loss which Landlord may suffer by reason of the breach by Tenant of
any covenant, agreement or condition contained herein.

 

32.

BROKER. Tenant warrants and represents to Landlord that Tenant has not dealt
with any broker, agent or other party who might be deemed to be entitled to a
commission or finder’s fee in connection with the transactions contemplated
under this Lease. Tenant will indemnify, defend and hold harmless landlord from
and against any claim for a commission or finder’s fee made by any other party
by, through or under Tenant. Landlord warrants and represents to Tenant that
Landlord has not dealt with any broker,

 

19



--------------------------------------------------------------------------------

 

agent or other party who might be deemed to be entitled to a commission or
finder’s fee in connection with the transactions contemplated under this Lease.
Landlord will indemnify, defend and hold harmless Tenant from and against any
claim for a commission or finder’s fee made by any party by, through or under
Landlord. This Section shall survive the termination or expiration of this
Lease.

 

33. MISCELLANEOUS. Each Individual executing this Lease on behalf of Tenant
represents and warrants that he/she is duly authorized to execute and deliver
this Lease on behalf of Tenant and that this Lease is binding upon Tenant and
Landlord, and their respective successors and/or assigns. This Lease supersedes
any prior discussions, proposals, negotiations and discussions between the
parties and the Lease contains all the agreements, conditions, understandings,
representations and warranties made between the parties hereto with respect to
the subject matter hereof, and may not be modified orally or in any manner other
than by agreement in writing signed by both parties hereto or their respective
successors in interest. This Lease will transfer to each new owner of the Tenant
and Tenant’s business for the term of the Lease. Buyouts of the lease will be
acceptable.

 

IN WITNESS WHEREOF, Tenant and Landlord have executed this instrument as of the
date set

 

This      day of                      2005.      TENANT          By   

 

--------------------------------------------------------------------------------

  Title                             , Its                      Corporate Name
Cybex International, Inc.   Date                      LANDLORD          BY   

 

--------------------------------------------------------------------------------

  Title    President            Date                           Douglas W. Hughes
– Doug Hughes Properties, LLC     

 

20



--------------------------------------------------------------------------------

STATE OF MINNESOTA    )               )   ss.     
COUNTY OF                         )         

 

The foregoing instrument was acknowledged before me this      day of
                    , 2005, by                             , the
                            , respectively                     , a Mass.
Corporation, on behalf of the Company.

 

 

--------------------------------------------------------------------------------

Notary Public

 

STATE OF MINNESOTA    )               )   ss.     
COUNTY OF                         )         

 

The foregoing instrument was acknowledged before me this      day of
                    , 2005, by                             , the
                            , respectively of Doug Hughes Properties, LLC, a
Minnesota limited liability company, on behalf of the limited liability company.

 

 

--------------------------------------------------------------------------------

Notary Public

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

PLAN DRAWING

 

22



--------------------------------------------------------------------------------

EXHIBIT D

 

PERMITTED EXCEPTIONS

 

23



--------------------------------------------------------------------------------

EXHIBIT E

 

DEED

 

Minnesota Uniform Conveyancing Blanks

Form No. 9-M-WARRANTY DEED

Corporation, Partnership or Limited Liability Company

To Corporation, Partnership or Limited Liability Company

 

STATE DEED TAX DUE HEREON: $11,880.00

Dated: August 2, 2005

 

FOR VALUABLE CONSIDERATION, CYBEX International, Inc., a corporation, under the
laws of New York, formerly LUMEX, Inc., Grantor, hereby conveys and warrants to
Doug Hughes Properties, LLC, Grantees, a LLC, under the laws of Minnesota, real
property in Steele County, Minnesota, described as follows:

 

Lots 5 and 7, Block 2, Owatonna Interstate Industrial Park, and Lot 6, Block 2,
Owatonna Interstate Industrial Park, except that part of said Lot 6 lying
Easterly of the following described line: Commencing at the northeast corner of
said Lot 6; thence South 55 degrees 00 minutes West, assumed bearing, 165.00
feet along the southeasterly line of said Lot 6 to the True Point of Beginning;
thence North 28 degrees 38 minutes 43 seconds West 103.90 feet to the north line
of said Lot 6, last said point being South 88 degrees 55 minutes 44 seconds West
185.00 feet from the northeast corner of said Lot 6, and there terminating;
according to the recorded plat thereof, Steele County, Minnesota.

 

Abstract Property

 

The Grantor certifies that the Grantor does not know of any wells on the
described real property.

 

together with all hereditaments and appurtenances belonging thereto, subject to
the following exceptions:

 

Reservations, Declarations, Covenants, Restrictions, and Easements of record, if
any.

 

Affix Deed Tax Stamp here

 

CYBEX International, Inc.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

It’s

 

24



--------------------------------------------------------------------------------

STATE OF NEW JERSEY

COUNTY OF CAMDEN

 

The foregoing instrument was acknowledged before me this      day of
                    , 2005, by                            , of CYBEX
International, Inc., a corporation under the laws of New York, formerly LUMEX,
Inc., on behalf of the Corporation.

 

NOTARIAL STAMP OR SEAL  

 

--------------------------------------------------------------------------------

(OR OTHER TITLE OR RANK)   SIGNATURE OF PERSON     TAKING ACKNOWLEDGMENT

THIS INSTRUMENT WAS DRAFTED

BY (NAME AND ADDRESS)

 

Tax Statements for the real property

described in this instrument should

be sent to (Include name and address

of Grantee)

Title Protection, Inc.     660 W. Bridge St. #100   Doug Hughes Properties, LLC
Owatonna, MN 55060   1470 Sunset Drive SW     Owatonna, MN 55060 TL 134148    

 

25



--------------------------------------------------------------------------------

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE, PERSONAL PROPERTY AND

OTHER PROPERTY RIGHTS

 

AGREEMENT, dated as of July     , 2005, between CYBEX INTERNATIONAL, INC., a
Massachusetts corporation (the “Assignor”) and DOUG HUGHES PROPERTIES, LLC, a
Minnesota limited liability company (the “Assignee”).

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of July
    , 2005 (the “Agreement”), between the Assignor and the Assignee, the
Assignor has agreed to transfer to the Assignee the personal property as
identified on Exhibit B of the Agreement in connection therewith at the property
located at 151 24th Avenue SW, Owatonna, Minnesota (collectively, the “Personal
Property”); and

 

WHEREAS, in accordance with the terms of the Agreement, at the Closing
thereunder, the Assignor is to assign to the Assignee the Personal Property, and
the Assignee is to assume any obligations associated with the Personal Property;

 

NOW, THEREFORE, in accordance with the terms of the Agreement and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party, the Assignor and the Assignee hereby agree as
follows:

 

1. The Assignor hereby assigns to the Assignee the Personal Property listed on
Exhibit B of the Agreement.

 

2. The Assignee hereby (i) accepts this assignment, and (ii) assumes the
obligations of the Assignor arising in connection with the Personal Property on
or after the Closing Date.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Assignment and Assumption Agreement on the day and year first above written.

 

Assignor:   CYBEX INTERNATIONAL, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     Assignee:   DOUG HUGHES PROPERTIES, LLC     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

26